Citation Nr: 0003433	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES



Entitlement to a rating in excess of 30 percent for nerve 
damage of the right arm. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from March 1983 to 
March 1986.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1995 rating 
decision in which the RO, after adjudicating the veteran's 
original claim for disability benefits, service connected the 
veteran for four separate disabilities, all of which resulted 
from an injury in service to the right arm and the surgical 
repair thereof:  (1) nerve damage to the right forearm, found 
to be 10 percent disabling; (2) right elbow scar, rated as 
zero percent disabling; (3) donor site scar, right iliac 
crest; rated at zero percent; and (4) residuals of compound 
fracture, right arm, also rated at zero percent.  All those 
ratings were made effective from May 1995, the date of the 
claim.

In response to that rating decision, the veteran filed an NOD 
in December 1995, in which he specifically complained of the 
pain in his right arm affecting "the nerve," and also 
asserted that the scar on his hip was rubbed by his pants and 
belt.  He also stated, "I feel that I should be rated at 
least 40 percent for the combined SC [sic] connected 
conditions."  He did not mention the right elbow scar or the 
fracture residuals.  The RO issued an SOC in January 1996, 
addressing the two issues discussed by the veteran in his 
NOD.  The veteran filed a substantive appeal in February 
1996, in which he asked for a 10 percent rating for his right 
elbow fracture residuals, and continued to complain of pain 
in his right arm, but made no mention of the hip scar.    

Subsequently, the RO undertook further examinations and 
adjudications with regard to the veteran's claims, 
culminating with an April 1999 rating decision which assigned 
the following compensable ratings:  (1) nerve damage of right 
arm was rated at 30 percent; (2) residuals of compound 
fracture, right forearm, was rated at 10 percent; and (3) 
donor site scar, right iliac crest, 10 percent.  The scar of 
the right elbow was continued as noncompensable.  All of 
those ratings were made effective from May 1995, and the 
overall combined service-connected rating is 40 percent.  A 
supplemental statement of the case (SSOC) was issued in July 
1999.  

Based upon the foregoing chronology, the Board concludes that 
only the issue as to the nerve damage in the right arm has 
been properly brought before us on appeal.  While the 
veteran's submissions are not wholly clear, he specifically 
mentioned only two of his disorders in his NOD -- the nerve 
damage in the arm and the right hip scar.  In his substantive 
appeal, he did not address the hip scar at all; thus, that 
issue was not perfected on appeal (it was later increased to 
a 10 percent rating, effective date from May 1995).  The 
veteran did raise a new issue in his substantive appeal -- a 
10 percent rating for his right elbow fracture residuals.  
That requested increase was granted in a subsequent rating 
(effective date from May 1995), and he has not appealed it to 
the Board.

The veteran's representative, in a Written Brief Presentation 
submitted to the Board in December 1999, listed all four of 
the service-connected disabilities.  However, that document 
was neither filed within one year of the action appealed, nor 
filed within 60 days of the SOC or SSOC, as required by law.  
Moreover, the listing of the issues was generic in nature, 
simply requesting, as to each disability, an increase "in 
excess of the percentages on appeal."  Therefore, as 
discussed above, we believe the most reasonable 
interpretation of the submissions by and on behalf of the 
veteran in this case is that he has perfected an appeal to 
the Board as to only the issue stated on the first page of 
this decision.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has complained of pain and sensory loss in his 
right forearm and hand, with pain limiting the use of the 
right arm; there has been no clinical finding of loss of 
dexterity, coordination, or motor ability in the right 
forearm as a result of any irritation of the veteran's 
ulnar or median nerves.

3. On VA examination in March 1999, the examiner's impression 
was ulnar nerve damage in the right arm, with continued 
pain, and weakness due to pain, as a result of irritation 
of the ulnar nerve and probably the flexor carpi ulnaris 
muscle.

4. The veteran's service-connected nerve damage of the right 
forearm is not productive of severe impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for nerve damage to the right forearm have not been met.  38 
U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 
8516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record reveals that, in May 1995, the veteran 
submitted to the RO a VA Form 21-526 (Veteran's Application 
for Compensation or Pension) in which he reported that he had 
broken his right arm in three places while in service, and 
that he now had a plate in his right forearm.  

In July 1995, the RO received a statement from Alan Rockman, 
M.D., dated in June 1995.  Dr. Rockman reported that the 
veteran had a metal plate and screws in his mid right ulna.  
He also reported that there was no osteomyelitis, but that 
the veteran suffered constant pain and occasional numbness in 
his right hand and arm.  The veteran was also noted not to be 
able to lift more than five pounds at a time or his arm would 
swell.  Furthermore, Dr. Rockman noted that the veteran's 
right ulnar nerve evidenced irritation, and that the veteran 
experienced pain in the arm if he were to rest it against an 
object.   

In September 1995, the veteran underwent a medical 
examination for VA purposes.  He reported his history with 
respect to the right forearm fracture, and stated that he had 
had chronic pain in the right forearm since the repair.  The 
veteran also reported that he suffered from frequent diffuse 
swelling over the right forearm, and felt a numbness feeling 
of the fourth and fifth fingers in the right hand with 
overuse.  In addition, the veteran indicated that he felt 
muscle weakness in the right forearm and hand, which became 
aggravated especially with pulling, throwing, or lengthy 
writing.  He indicated that a nerve conduction study, 
performed by his family doctor two to three months 
previously, had not revealed nerve damage.

Upon clinical examination of the right upper forearm, there 
was mild diffuse muscle thinning throughout the forearm and 
right hand.  There was a well-healed surgical scar over the 
posteromedial aspect of the right forearm, five inches long, 
with moderate sensitivity and tenderness but no acute 
inflammatory signs.  Range of motion testing of the right 
elbow joint revealed 0-140 degrees in flexion and extension 
without pain, as well as 0-80 degrees in forearm pronation 
and supination.  A group muscle strength test revealed 4/5 in 
grade of strength in elbow flexors and extensors, and there 
was increased pain to resistive testing.  With respect to the 
right hand, there was a lack of limitation of motion 
throughout the phalangeal joint and wrist joint.  
Dynamometric hand grip power measurement responded with 50 
force pounds in the veteran's (dominant) right hand and 108 
force pounds in his left hand.  Sensation to pinprick stimuli 
test was slightly diminished in the hypothenar muscle region 
and fifth finger of the right hand.  An associated X-ray of 
the arm reflected a healed forearm fracture with no evidence 
of complication, but with soft tissue changes.  

That same month, the veteran underwent a neurological 
disorders examination.  On clinical evaluation, there was a 
13 cm long longitudinal incision that was tender to touch.  
In addition, there was pinprick loss on the medial aspect of 
the ventral as well as the dorsal forearm and the medial and 
ventral aspects of the fourth and fifth fingers bilaterally.  
The injury was noted to correspond well to the sensory 
distribution of both the medial cutaneous nerve of the 
forearm and the ulnar nerve.  Motor and tendon reflex 
examination was normal.  The examiner's impression indicated 
injury to the medial cutaneous nerve of the forearm and the 
ulnar nerve, with sensory distribution fairly textbook in 
nature and chronic pain.  

In December 1996, the veteran again underwent VA examination.  
He continued to complain of pain in his right arm as a result 
of activity.  On clinical evaluation, there was a full and 
painless active range of motion.  There was full active range 
of motion in flexion, supination, as well as radial and ulnar 
deviation at the wrist.  He was minimally tender with 
resisted pronation and supination, and experienced pain with 
resisted elbow flexion.  Motor examination revealed 5/5 motor 
strength in all muscle groups tested.  Grip strength was 
rated as 5/5.  The examiner noted, in his diagnostic 
impression, that the veteran suffered from chronic right 
forearm pain due mostly from the presence of the right 
forearm plate.  That area of the forearm was found to be 
tender to palpation directly, and the tendons overlying the 
plate were reported as possibly being irritated from 
activity.  The veteran was also noted to have a positive 
Tinel's sign at the cubital tunnel, which was noted as 
possibly accounting for his paresthesias.  However, the 
examiner reported, it would be difficult to associate the 
ulnar fracture and open reduction internal fixation with the 
presence of the cubital tunnel finding.  Furthermore, the 
examiner reported that it was possible that the nerves were 
entrapped in scar tissue, and that an electromyographic (EMG) 
study might be able to determine the exact site of the 
compression, if in fact that was the problem.  

In addition, the veteran underwent a VA neurological 
disorders examination.  He complained of pain and numbness in 
his right forearm and hand, with the pain noted as aching and 
paresthetic on the medial aspect of the right arm from his 
elbow down, as well as in his right fifth finger.  The 
veteran did not complain of weakness, but rather of pain 
which limited his ability to use his right arm.  Upon 
clinical evaluation, the veteran had decreased sensation to 
pinprick in the distribution of the medial cutaneous nerve of 
the forearm as well as in the distribution of the ulnar 
nerve.  He did not have any weakness of the interossei grip, 
opponens pollicis, wrist extensors, or wrist flexors.  Deep 
tendon reflexes were 3+ at the biceps, triceps and 
brachioradialis.  The examiner's impression was of pain and 
sensory loss in the right forearm, secondary to the veteran's 
forearm fracture and metal plate placement.  There was no 
reported loss of dexterity or coordination, nor was there 
motor loss in the right arm.  

In March 1999, the veteran underwent a VA peripheral nerves 
examination.  On clinical evaluation, there was an 
outpouching of the veteran's right forearm in the area 
overlying the plate.  The veteran reported that, when he used 
his right arm, this area would swell significantly.  His hand 
was reported as appearing whiter on the right than the left, 
although pulses were intact.  The veteran complained that 
pronation and supination movements of the right forearm, as 
well as gripping with his right hand, were difficult.  The 
examiner reported that she suspected the plate was irritating 
the ulnar nerve as well as the flexor carpi ulnaris muscle 
tendons.  The veteran was noted as being right-handed, and, 
because grip strength was effectively weakened to 4/5 by the 
pain as a result of the plate, his ability to function was 
reported as being compromised.  There was also decreased 
sensation to pin prick in the fourth and fifth fingers of the 
right hand in the ulnar nerve distribution.  Tinel's at the 
elbow was negative, but tapping over the area of the scar did 
elicit radiating pain into the right wrist.  The examiner's 
impression was ulnar nerve damage in the right arm, continued 
pain, and weakness because of pain due to irritation of the 
ulnar nerve and probably the flexor carpi ulnaris muscle.  

In April 1999, the veteran underwent a VA joints examination.  
He complained of mild paresthesias over the medial aspect of 
the forearm, going down to the fifth finger.  He did not 
complain of loss of range of motion, and reported that his 
symptoms were worse with changes of weather and with lifting.  
Upon clinical evaluation, there was reduced sensation to 
pinprick over both the right ulnar distribution and the 
medial cutaneous nerve.  On motor testing, the veteran's 
intrinsics of the right hand were at least 4+/5, as was the 
motor function over the right wrist and the right elbow.  
Range of motion of the right wrist was 0-120 degrees, 
extension to flexion.  In addition, dorsiflexion was 0-65 
degrees, palmar flexion was 0-80 degrees, radial deviation 0-
20 degrees, ulnar deviation 0-45 degrees, right forearm 
supination 0-85 degrees, and pronation 0-80 degrees.  
Tenderness was noted over the incision site.  The examiner's 
impression noted sensory changes over the surgical site at 
the forearm, as well as over the ulnar distribution of the 
right hand.  The veteran had a negative Tinel's over the 
cubital tunnel, as well as over the medial nerve, and at the 
ulnar groove.  There was no weakness over the ulnar motor, 
median, or radial distributions of the right hand or upper 
extremity.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
veteran's assertion that his service-connected nerve damage 
of the right forearm is more severe then previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

The United States Court of Appeals for Veterans Claims 
recently addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

The RO has assigned a 30 percent evaluation for the veteran's 
nerve damage of the right forearm, in accordance with the 
criteria set forth in the rating schedule.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8516, for the ulnar nerve.  Under this 
Code, complete paralysis of the ulnar nerve of the major 
extremity is productive of the "griffin claw" deformity due 
to flexor contraction of the ring and little fingers; very 
marked atrophy in the dorsal interspace as well as thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers with an inability to spread the fingers (or 
reverse) or to adduct the thumb; and weakened flexion of the 
wrist, and is evaluated as 60 percent disabling. 38 C.F.R. § 
4.124(a) DC 8516 (1999).

Incomplete paralysis productive of a severe disability 
warrants a 40 percent evaluation; productive of a moderate 
disability warrants a 30 percent evaluation; and productive 
of a mild disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.124(a), DC 8516 (1999).  Neuritis of the ulnar 
nerve, DC 8616, and neuralgia of the ulnar nerve, DC 8716, 
will also be rated under the above criteria.

In addition, the Board has also considered DC 8515, for the 
median nerve.  Under that Code, complete paralysis of the 
median nerve of the major extremity is productive of the hand 
inclined to the ulnar side, with the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence and the thumb in the plane of 
the hand (ape hand); incomplete and defective pronation, 
absence of flexion of the index finger and feeble flexion of 
the middle finger, an inability to make a fist, and index and 
middle fingers remain extended; inability to flex distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb, at right angles to palm; weakened flexion of the 
wrist; and pain with trophic disturbances, is evaluated as 70 
percent disabling. 38 C.F.R. § 4.124(a), DC 8515 (1999).

Incomplete paralysis productive of a severe disability 
warrants a 50 percent evaluation; productive of a moderate 
disability warrants a 30 percent evaluation; and productive 
of a mild disability warrants a 10 percent evaluation. 38 
C.F.R. § 4.124(a), Diagnostic Code 8515 (1999).  Neuritis of 
the median nerve, DC 8615, and neuralgia of the median nerve, 
DC 8715, will be rated under the above criteria.

The schedule of rating provides that the term "incomplete 
paralysis," indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most the moderate degree.

On review of the evidence, the Board is cognizant that there 
has been no clinical finding of loss of dexterity, 
coordination, or motor ability in the right forearm as a 
result of any irritation of the veteran's ulnar or median 
nerves.  The veteran has complained of pain and sensory loss 
in his right forearm and hand, with pain limiting the use of 
the arm.  On VA examination in March 1999, the examiner's 
impression was ulnar nerve damage in the right arm with 
continued pain, and weakness due to pain, as a result of 
irritation of the ulnar nerve and probably the flexor carpi 
ulnaris muscle.  

The record on appeal indicates that the veteran has not 
sought treatment for his right forearm nerve damage.  It 
appears from the objective medical evidence that the primary 
disabling feature of the veteran's nerve damage in his right 
forearm is pain, since there has been no reported complaint 
that the limited sensory loss in his right forearm or hand 
results in any functional loss.  Furthermore, as noted above, 
the examiner in March 1999 noted that the pain in the 
veteran's forearm was not only due to the irritation of his 
ulnar nerve, but probably the flexor carpi ulnaris muscle as 
well.  In this respect, pain also appears to be the only 
residual of the veteran's forearm fracture, for which he is 
currently receiving a 10 percent disability rating.

Thus, given that the veteran's sensory loss due to the nerve 
damage in his right forearm is apparently mild; there is no 
reported loss of dexterity, coordination, or motor ability in 
the right forearm as a result of nerve damage; and the pain 
in the right forearm has been identified as not only being a 
result of the veteran's irritated ulnar nerve, but also the 
musculature in that area, we find the 30 percent rating the 
veteran currently receives adequately compensates him for any 
pain on use of the right forearm, given the lack of any other 
objective evidence of demonstrable deficit associated with 
nerve damage.  See DeLuca v. Brown, 8 Vet.App. 202, 206-08 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  Accordingly, the 
Board concludes that the degree of impairment caused by the 
veteran's service-connected nerve damage of the right forearm 
does not more nearly approximate the next higher, or 40 
percent, rating but is appropriately compensated by the 
current 30 percent rating.  38 C.F.R. § 4.7 (1999).

Further, the Board observes that, since we are holding that a 
40 percent disability rating for severe incomplete paralysis 
is not warranted, we logically conclude that the veteran does 
not warrant a rating of 60 percent for complete paralysis 
under 38 C.F.R. § 4.124a, DC 8516.

We have also considered the veteran's claim under DC 8515 for 
median nerve impairment, given that VA medical examinations 
have identified this nerve as also having been affected by 
the veteran's right forearm injury.  However, we find, given 
that the veteran would also need to show severe incomplete 
paralysis and/or complete paralysis to warrant a higher 
rating, that this Code would not be beneficial to his claim.  

In reaching our decision on this issue, the Board has 
considered the complete history of the disability in question 
and the nature of the original injury, as well as any current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  Furthermore, the Board finds in this 
case that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration of 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, the disability has not 
caused marked interference with employment or necessitated 
frequent hospitalization.  The veteran has reported pain 
while performing his employment duties, but has not indicated 
an inability to complete the tasks or that he has been absent 
from work because of this disability.  See Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 
94-96 (1996).

Finally, we have also assessed the record to ascertain 
whether the evidence would support a higher rating during an 
earlier stage of this claim, under the Fenderson precedent.  
In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We note that the 
veteran's current disability rating of 30 percent is 
effective from the date his claim was originally filed in May 
1995.  We find that at no time has the objective medical 
evidence demonstrated severe incomplete paralysis or complete 
paralysis to warrant a higher disability rating.  
Accordingly, the Board is of the opinion that ratings greater 
than those provided in this decision have not been warranted 
from the time of the veteran's original filing of his claim.


ORDER

A rating in excess of 30 percent for nerve damage of the 
right arm is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



